Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Hendricks and Jacqueline Hendricks appeal the district court’s order denying relief on their Fed.R.Civ.P. 60(b) motion to vacate the district court’s July 22, 2009 dismissal of their civil action. After reviewing the record, we conclude that the district court did not abuse its discretion in denying Appellants’ motion. See Fed.R.Civ.P. 60(b); MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th Cir.2008); Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir.1997). Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.